

Exhibit 10.5


PERRIGO COMPANY PLC
ANNUAL INCENTIVE PLAN
Perrigo Company, a Michigan corporation, adopted the Perrigo Company Annual
Incentive Plan (“AIP,” previously referred to as the “MIB”) for the purpose of
enhancing its ability to attract and retain highly qualified employees and to
provide additional financial incentives to such employees to promote the success
of Perrigo Company and its subsidiaries. Effective June 14, 2016, sponsorship of
the AIP transferred to Perrigo Company plc and the AIP was renamed the Perrigo
Company plc Annual Incentive Plan (the “Plan”). The Plan is being amended and
restated, as set forth herein, effective as of February 13, 2019.
1.    Definitions. As used herein, the following terms shall have the respective
meanings indicated:
(a)    “Affiliate” means any member of the group of corporations, trades or
businesses or other organizations comprising the “controlled group” with the
Company under Code Section 414.
(b)    “Board” shall mean the Board of Directors of the Company.
(c)    “Code” shall mean the Internal Revenue Code of 1986, as amended, or the
corresponding provisions of any subsequent federal internal revenue law.
(d)    “Committee” shall mean the Remuneration Committee of the Board or such
other committee or individual appointed by the Board to administer the Plan.
(e)    “Company” shall mean Perrigo Company plc, a public limited company
incorporated in Ireland.
(f)    “Disability” shall mean disability as defined under the Company’s or
Affiliate’s long-term disability insurance plan under which the Participant is
then covered or, if the Participant is not covered under such a plan, shall have
the meaning set forth in Code Section 22(e)(3).
(g)    “Incentive Bonus” shall mean, for each Participant, an annual bonus to be
paid in the amount determined by the Committee pursuant to Section 6 below.
(h)    “Maximum Potential Incentive Bonus” shall mean, with respect to any
Participant for any Performance Period, $5,000,000.
(i)    “Participant” means, with respect to any Performance Period, an employee
of the Company or an Affiliate who has been designated as eligible to
participate in the Plan for such Performance Period in accordance with Section
3.
(j)    “Performance Goal(s)” means the level or levels of Performance Measures
established by the Committee for a Performance Period.





--------------------------------------------------------------------------------




(k)    “Performance Measures” means, with respect to any Performance Period, one
or more of the following, which may be expressed with respect to the Company or
an Affiliate or one or more operating units or groups of the foregoing, or in
terms of the performance of the individual Participant, as the Committee may
determine: cash flow; cash flow from operations; net income; total earnings;
earnings per share, diluted or basic; earnings per share from continuing
operations, diluted or basic; earnings before interest and taxes; earnings
before interest, taxes, depreciation, and amortization; earnings from
operations; net asset turnover; inventory turnover; capital expenditures; net
earnings; operating earnings; gross or operating margin; debt; working capital;
return on equity; return on net assets; return on total assets; return on
capital; return on invested capital; return on investment; return on sales; net
or gross sales; market share; economic value added; cost of capital; change in
assets; expense reduction levels; debt reduction; productivity; delivery
performance; safety record; stock price; total stockholder return; or any other
measurable or subjective performance objective or objectives established by the
Committee. Performance goals may be determined on an absolute basis or relative
to internal goals or relative to levels attained in prior years or related to
other companies or indices or as ratios expressing relationships between two or
more performance goals. The Committee may, as it deems appropriate in its sole
discretion, adjust any Performance Measure (i) to prevent dilution or
enlargement of any award as a result of extraordinary events or circumstances,
as determined by the Committee, (ii) to exclude the effects of extraordinary,
unusual, or non-recurring items; changes in applicable laws, regulations, or
accounting principles; currency fluctuations; discontinued operations; non-cash
items, such as amortization, depreciation, or reserves; asset impairment; or any
recapitalization, restructuring, reorganization, merger, acquisition,
divestiture, consolidation, spin-off, split-up, combination, liquidation,
dissolution, sale of assets, or other similar corporation transaction, or (iii)
in such other circumstances as the Committee may deem appropriate.
(l)    “Performance Period” shall mean the Company’s fiscal year or such other
period as determined by the Committee in its discretion, within which the
Performance Goals are to be achieved. The Committee may establish different
Performance Periods for different Participants, and the Committee may establish
concurrent or overlapping Performance Periods.
(m)    “Retirement” shall mean termination of employment with the Company and
its Affiliates which occurs (i) pursuant to a voluntary early retirement program
approved by the Board or the Committee, (ii) after attaining age 65, or (iii)
after attaining age 60 or older with 10 or more years of service with the
Company and its Affiliates. For this purpose, a year of service shall be a
completed 12-month period of service beginning on the first day of the
Participant’s service with the Company or an Affiliate or an anniversary of such
date.
(n)    “Section 16 Employee” means an employee of the Company or an Affiliate
who is subject to Section 16 of the Securities Exchange Act of 1934, as amended
from time to time.
2.    Administration of the Plan.
(a)    Authority of Committee. The Plan shall be administered by the Committee,
which shall have full power and authority to construe, interpret and administer
the Plan and shall have the exclusive right to establish, adjust, pay or decline
to pay an Incentive Bonus for each Participant. Such power and authority shall
include the right to exercise discretion to reduce or increase the


2



--------------------------------------------------------------------------------




Incentive Bonus payable to a Participant. Decisions of the Committee shall be
final, conclusive and binding on all persons or entities, including the Company,
its Affiliates, any Participant and any person claiming any benefit or right
under the Plan.
(b)    Delegation to CEO. The Company’s Chief Executive Officer has the
authority to grant Incentive Bonuses to Participants, other than Section 16
Employees, and to determine the terms and conditions of such Incentive Bonuses,
subject to the limitations of the Plan and such other limitations and guidelines
as the Committee may deem appropriate. Such delegation of authority includes,
but is not limited to, the authority to (i) determine the employees or classes
of employees who are eligible to participate in the Plan for a Performance
Period, (ii) establish the applicable Performance Goals and payout schedule,
(iii) determine attainment of the Performance Goals and the amount available for
each Participant’s Incentive Bonus based upon the payout schedule, and (iv)
adjust, pay or decline to pay Incentive Bonuses to Participants to the same
extent as the Committee has authority to do so for Section 16 Employees. To the
extent of the aforementioned delegation, references in the Plan to the
“Committee” shall be deemed to refer to the Company’s Chief Executive Officer.
3.    Eligibility. The Committee shall designate the employees or classes of
employees of the Company and its Affiliates who shall be eligible “Participants”
in the Plan for a Performance Period.
4.    Awards. The Committee shall establish, in writing, the Performance Goal(s)
to be attained for each Participant for each Performance Period based on one or
more Performance Measures, and the payout schedule detailing the total amount
which may be available for payout to each Participant based upon the relative
level of attainment of the Performance Goal(s) with respect to such Performance
Measure(s).
5.    Committee Certification. As soon as reasonably practicable after the end
of each Performance Period, but in no event later than the 15th day of the third
month following the end of the Participant’s tax year (or, if later, the
Company’s tax year) in which the Participant’s right to a payment vests, the
Committee shall determine, in writing, (i) whether and to what extent the
Performance Goal(s) for such year were satisfied, and (ii) the amount available
for each Participant’s Incentive Bonus for such year based upon the payout
schedule established under Section 4 for such Participant for such year.
6.    Termination of Employment. Unless determined otherwise by the Committee,
if a Participant’s employment with the Company and its Affiliates terminates
during the Performance Period due to Retirement, death, or Disability, the
Participant shall be entitled to receive a pro rata portion of the Incentive
Bonus for such Performance Period in an amount equal to the Incentive Bonus the
Participant would have received had he or she remained employed until the end of
the Performance Period, based on actual performance for such Performance Period
and pro-rated based on the number of days in the Performance Period prior to the
Participant’s termination of employment. Unless the Committee determines
otherwise, if a Participant’s employment terminates prior to the last day of a
Performance Period for any other reason, no Incentive Bonus will be payable to
such Participant with respect to such Performance Period.


3



--------------------------------------------------------------------------------




7.    Payment of Incentive Bonuses. The amount of the Incentive Bonus actually
paid to a Participant for a Performance Period shall be such amount as
determined by the Committee in its sole discretion, including zero, provided
that the actual Incentive Bonus paid shall not exceed the lesser of (i) the
amount determined as payable by the Committee under Section 5 for the
Performance Period or, (ii) the Maximum Potential Incentive Bonus. Incentive
Bonuses shall be paid in cash lump sums at such times and on such terms as are
determined by the Committee in its sole and absolute discretion, but in no event
later than the 15th day of the third month following the end of the
Participant’s tax year or the Company’s tax year (whichever is later) in which
the Participant’s right to the payment vests (the “short-term deferral” period
as described in Treasury Regulation Section 1.409A-1(b)(4)).
8.    No Right to Continued Employment. Neither the establishment of the Plan,
the provision for or payment of any amounts hereunder, nor any action of the
Company, any Affiliate, the Board or the Committee with respect to the Plan
shall be held or construed to confer upon any person any legal right to continue
to serve as an officer or employee of the Company or any Affiliate. The Company
expressly reserves any and all rights to discharge any Participant without
incurring liability to any person under the Plan or otherwise.
9.    Withholding. The Company shall have the right to withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy any
applicable federal, state, local or foreign withholding tax requirements imposed
with respect to the payment of any Incentive Bonus.
10.    Nontransferability. Except as expressly provided by the Committee, the
rights and benefits under the Plan are personal to the Participant and shall not
be subject to any voluntary or involuntary alienation, assignment, pledge,
transfer or other disposition.
11.    Unfunded Plan. The Company shall have no obligation to reserve or
otherwise fund in advance any amounts that are or may in the future become
payable under the Plan. Any funds that the Company, acting in its sole and
absolute discretion, determines to reserve for future payments under the Plan
may be commingled with other funds of the Company and need not in any way be
segregated from other assets or funds held by the Company. A Participant’s
rights to payment under the Plan shall be limited to those of a general creditor
of the Company.
12.    Repayment/Forfeiture of Incentive Bonus. If the Company or any Affiliate,
as a result of misconduct, is required to prepare an accounting restatement due
to material noncompliance with any financial reporting requirement under the
securities laws, then (a) any Participant whose Incentive Bonus is subject to
automatic forfeiture due to such misconduct and restatement under Section 304 of
the Sarbanes-Oxley Act of 2002, and (b) any Participant who the Committee
determines either knowingly engaged in or failed to prevent the misconduct, or
whose actions or in actions with respect to the misconduct and restatement
constituted gross negligence, shall be required to reimburse the Company the
amount of any payment of any Incentive Bonus earned or accrued during the twelve
month period following the first public issuance or filing with the SEC
(whichever first occurred) of the financial document embodying such financial
reporting requirement. To the extent such Incentive Bonus was deferred under a
nonqualified deferred compensation plan maintained by the Company or any
Affiliate rather than paid to the Participant, the amount of bonus deferred (and
any earnings thereon) shall be forfeited.


4



--------------------------------------------------------------------------------




13.    Adoption, Amendment, Suspension and Termination of the Plan.
(a)    The Plan was originally effective for the fiscal year of Perrigo Company
commencing July 1, 2008. This amended and restated Plan shall be effective as of
the date set forth in the introductory paragraph above and shall continue in
effect until terminated as provided below.
(b)    Subject to the limitations set forth in paragraph (c) below, the Board or
the Committee may at any time suspend or terminate the Plan and may amend it
from time to time in such respects as the Board or the Committee may deem
advisable, subject to any requirement for stockholder approval imposed by
applicable law.
(c)    No amendment, suspension or termination of the Plan shall, without the
consent of the person affected thereby, materially, adversely alter or impair
any rights or obligations under any Incentive Bonus previously awarded under the
Plan.
14.    Governing Law. The validity, interpretation and effect of the Plan, and
the rights of all persons hereunder, shall be governed by and determined in
accordance with the laws of the State of Michigan, other than the choice of law
rules thereof. With respect to Incentive Bonuses granted to Participants who are
foreign nationals or who are employed outside the United States, the Plan and
any rules and regulations relating to the Plan shall be governed by the laws of
the State of Michigan (without reference to principles of conflicts of laws)
and, to the extent that applicable foreign law differs from Michigan law, in
accordance with applicable foreign law.


5

